Title: James Madison to Richard Riker and Others, 31 May 1826
From: Madison, James
To: Riker, Richard,Agnew, John,Bolton, Thomas


                        
                            
                                Gentlemen
                            
                            
                                
                                    Montpellier
                                
                                May 31. 1826
                            
                        
                        I have duly received your letter of April 28th. and with it a Medal of Gold, commemorating the completion of
                            the Erie Canal, presented in the name of the City of New York by order of the Common Council; the Medal being accompanied
                            by a box made of Maple brought from the Lake in the first Canal boat the Senaca Chief.
                        I beg the Corporation to be assured that I feel in its full extent, the value of this testimonial of kind
                            respect; and that no one can offer a more cordial tribute of congratulation, than myself, on the event commemorated; an
                            event the more splendid when viewed in its contrast, with occasions to which such emblems have been often dedicated.
                        As a Monument of public spirit conducted by enlightened Councils, as an example to other States worthy of
                            emulating enterprize, and as itself a precious contribution to the happy result to our Country of facilitated
                            communications and intermingled interests, bringing nearer and binding faster the multiplying parts of the expanding
                            Whole, the Canal which unites the great Western lakes with the Atlantic ocean, is an achievement of which the State of New
                            York may at all times be proud, and which well merited the homage so aptly paid to it by her great commercial Metropolis.
                            Be pleased to accept, gentlemen, individually the expression of my high respect and my best wishes.
                        
                            
                                James Madison
                            
                        
                    